Citation Nr: 0843895	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-30 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in Chicago, Illinois, which granted service connection for 
PTSD, assigning an initial 10 percent disability rating.  

During the pendency of the appeal, an increased evaluation 
from 10 percent to 30 percent was granted for PTSD by rating 
decision dated in August 2007.  The Board notes, with respect 
to increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

The veteran testified before the undersigned at a September 
2008 videoconference hearing.  A transcript has been 
associated with the file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran testified before the undersigned that he had been 
found disabled by the Social Security Administration due to 
mental problems.  The U.S. Court of Appeals for Veterans 
Claims has held that, where VA has notice that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the 
VCAA emphasizes the need for VA to obtain records from other 
government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  The RO should request copies of the veteran's 
SSA medical records and any determination of benefits made by 
SSA.

The veteran indicated in his testimony before the undersigned 
that his service connected PTSD had worsened in the last two 
to three years.  The Board notes that the veteran's last VA 
examination in connection with his claim was in March 2006.  
As the veteran was last afforded an examination almost three 
years ago and his statements suggest an increase in 
symptomatology since that time, the Board finds that an 
additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.  The veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through August 2007.  To 
correctly assess the veteran's current disability, all 
records of treatment from August 2007 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any decisions made and medical 
records relied upon concerning that claim.  
All efforts to obtain these records should 
be fully documented, and SSA should 
provide a negative response if records are 
not available.

2.  Obtain the veteran's VA medical records for 
treatment concerning PTSD from August 2007 to 
the present.  All efforts to obtain VA records 
should be fully documented, and the VA facility 
must provide a negative response if records are 
not available.

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his PTSD symptoms.  
Sufficient evaluations should be scheduled 
to evaluate the veteran's symptomatology.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

4.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




